DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-17 and 19-20 are currently pending.
Claim 21 is withdrawn from prosecution.
Claims 11-17 and 19-20 are rejected. 

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 includes limitations that directs to an exemplary excitation sequence as described in the originally filed specification dated 03/27/2019 as a combination of “sequence of seeking the heart through the network of sensors and in terms of depth” on page 10 and “Cardiac monitoring with sub-populations of sensors (the closest ones)”. 
Claim 21 therefore directs to a patentably distinct species from the following species with specific excitation sequences:
II. Firing sequence for verification of the proper connectivity of the system (disclosed on page 10).
III. Firing sequence for the detection of good contact between the sensors and the skin (disclosed on page 10).
IV. Firing sequence of seeking the heart through the network of sensors and in terms of depth (disclosed on pages 10-11 and presently claimed).

VI. Firing sequence for the verification of the small spatial movements of the heart (disclosed on page 12). 
VII. Alternative firing sequence: heart positioning/fetal movements/amniotic fluid measurements, which alternates Firing sequences of seeking the heart through the network of sensors and in terms of depth, cardiac monitoring with sub-populations of sensors (the closest ones), and verification of the small spatial movements of the heart.
VIII. Determination of the movements/descent of the fetus during peripartum.
IX. Mapping the movements and travel. 
X. Multi-fetus (at least two fetuses). 
XI. Doppler on uterine artery, umbilical cord. 
 The species are independent or distinct because each species requires a specific step to be followed to achieve the type of excitation sequence required for the specific example of excitation sequence. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 11 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
As indicated above, each of the species specified above, include a excitation sequences that include a series of distinct steps, which direct to divergent subject matter, such that, different search strategies are required for the steps involved. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant remarks on pages 5-6 of Applicant’s responses filed 10/28/2021 that Salzman (US 20130331704) does not teach ultrasound sensors wherein each sensor both emits and receives waves. 
Examiner respectfully disagrees. 
Salzman states controlling all the transducers to receive acoustic wave signals, in paragraph 69 that “The exemplary ultrasound transducer device 200 may include an output data processing module 228 separately couplable to each ultrasound transducer and programmed to process output data received from the transducers”, hence whichever transducers are used for transmitting acoustic signals are capable of both transmitting and receiving. Furthermore, Salzman states in paragraph 35 that the “ultrasound transducer device that may be used to transmit ultrasound waves to a user's body and receive echoed ultrasound waves for performing non-invasive monitoring and/or imaging of the internal structures of the user's body” ultrasound transducer device is used for echo reconstruction, rather than through-transmission, so the transducers are necessarily active for transmit and receive functions. 
Applicant further remarks on page 6 that Salzman does not maintain a constant distance between adjacent sensors. 
Examiner respectfully disagrees. 
By applicant’s same argument, the instant invention cannot be said to maintain a constant distance between the sensors as the links between the sensors, as demonstrated in figure 1, bend to conform to the shape of the subject. A change in relative position that provides the device the ability to allow the torsion and the bending of the belt onto the maternal abdominal portion, which is the same in the case of Salzman does not effectively change the distance between the individual ultrasound sensors. 
Salzman teaches a fixed distance between the transducers 204, 206, 208 and 210.
Applicant further remarks on pages 6-7 that Ziedonis (US 3927662) fails to teach that the distance between two sensors being between 30-60mm. 
New grounds of rejections have been issued in view of teachings of Bigeleisen, P., US 20070299346, which teaches spacing between ultrasound elements on the order of 3cm and 6cm, therefore teaching the limitation in question.
Applicant further remarks on pages 8-9 that Salzman and Ziedonis do not teach that individual acoustic beams of the ultrasound sensors do no overlap. 
Examiner respectfully disagrees. 
As indicated in the rejection, the limitation draws to an intended use and as such does not provide further distinguishing features from Salzman’s apparatus (MPEP 2114(II)). 
Furthermore, Applicant’s reference to Salzman’s use of a million transducers in paragraph 56 as an example of why the beams would overlap fails to show that Salzman also teaches using only 2 transducers in the same manner and so the beams would not overlap in such a configuration given the size of each of the transducers. Fig. 2A which is relied upon for the rejection of the claim, demonstrates the use of 4 sensors rather than the million transducers argued for by the Applicant. 
Therefore, the claims stand rejected. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 10/28/2021, rejections made to claims 11-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

	
	Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “to cover a fetal cardiac structure in movement”. The limitation should be amended to recite --to cover a moving fetal structure--.
Amendments to claim 11 also include typographical error “wherein the link maintains the distance between two sensors constant”. The limitation should be amended to provide antecedence for “distance”. 
Claim 11 further recites “the torsion” and “the bending” in line 14. These recitations lack antecedence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the link is configured to allow the torsion and the bending of the belt onto the maternal abdominal portion” in lines 14-15. It is unclear how the link “allows the torsion and bending of the belt” as claimed and maintain the distance between the sensors. The disclosure (see paragraph 38 of the P.G. Pub. Version of the specification), demonstrates that the link has an elasticity that allows torsion and bending, suggesting that it would NOT maintain a fixed distance in use.
Claims 12-17 and 19-20 are rejected based on their respective dependencies on claim 11. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salzman, A.T., US 20130331704, hereafter referred to as “Salzman”, in view of Bigeleisen, P., US 20070299346, hereafter referred to as “Bigeleisen”.

Regarding claim 11, Salzman teaches an electronic system for fetal monitoring (see fig. 2A and paragraph 7 for the ultrasound transducer device 200 with broad coverage which avoids the need for re-positioning the transducers or the device over time, and allows easy and efficient imaging and monitoring), comprising: 
a belt (bandage of paragraph 55) configured to be positioned on at least one maternal abdominal portion to cover a fetal cardiac structure in movement and perform measurements of a fetal cardiac frequency (paragraph 55 includes that the bandage allows the adhering of the one or more ultrasound transducers 204, 206, 208 and 210 to a user’s body, which as demonstrated in figs. 4A and 4B and in paragraph 81, attachment to a pregnant woman’s abdomen), said belt including:
at least four ultrasound sensors (see transducers 204, 206, 208 and 210 of fig. 2A) to emit and receive ultrasound waves sequentially (see paragraph 35 for the transmission and reception of ultrasound signals and paragraph 70 that includes that there is selective activation and deactivation of the transducers), 
wherein each sensor both emits and receives ultrasound waves (paragraph 69 states that “The exemplary ultrasound transducer device 200 may include an output data processing module 228 separately couplable to each ultrasound transducer and programmed to process output data received from the transducers”, and paragraph 78 states that the “The transducers are distributed over the backing layer so that ultrasound waves may be transmitted to different portions of the user's body disposed beneath the device 300” and hence teaches  that the transducers are used for transmitting and receiving acoustic signals. Paragraph 35 also mentions that the device performs echo reconstructions, meaning the transducers necessarily perform both transmit and receive functions), and
a link (ultrasound gels 218 linking the individual transducers 204, 206, 208 and 210) between the ultrasound sensors to form a network of ultrasound sensors (see fig. 3B and paragraph 78 for the matrix of transducers interspersed by the gel 218), 
wherein the link maintains the distance between two sensors constant regardless of the position of the belt on the maternal abdominal portion, such that individual acoustic beams of the ultrasound sensors do not overlap (Paragraph 64 states that “When the device 200 is applied to the user contact region, the ultrasound gel is tightly confined between the proximal surface of the backing layer 202 and the user contact region and is interspersed among the one or more transducers” so that the ultrasound gels 218 maintain a distance between the individual transducers the way the instant application does and therefore, accomplishes the intended use such that individual acoustic beams of the ultrasound sensors do not overlap), 
wherein the link is configured to allow the torsion and the bending of the belt onto the maternal abdominal portion (see paragraph 81 and figs. 4A and 4B for the attachment of the flexible ultrasound device to an abdomen. Paragraph 64 describes how the gel allows the device to be applied to a contact region of the user) 
wherein the at least four ultrasound sensors are arranged in sets of sensors having a square shape (see fig. 3B and paragraph 77 for the matrix arrangement of the transducers in a square shape);
a controller (see control module 226 of fig. 2A and paragraph 70) to control said at least four ultrasound sensors with a piece of control information (see instructions in paragraph 70) to control the ultrasound waves sent to at least one ultrasound sensor (where the instructions are taught to selectively activate and deactivate the transducers in paragraph 70); 
a processor (see processor 1102 of fig. 11 and paragraph 110) to process the ultrasound waves (see paragraph 69 for the processing of output data) to continuously estimate a position of a fetal heart, a fetal cardiac rhythm and fetal movements based on the ultrasound signals received from said at least four ultrasound sensors (the output data is taught in paragraph 69 to perform activities including “detecting the fetal heartbeat at a particular time or over time, generating one or more images, detecting and monitoring the structure, location and movements of a fetus at a particular time or over time, detecting fetal heart rate at a particular time or over time, detecting breathing and lung movement of a fetus at a particular time or over time, detecting the depth of pockets of amniotic fluid, detecting tone/flexion of a fetus at a particular time or over time, detecting reactivity of fetal heart rate and/or heartbeat to movement at a particular time or over time, generating a biophysical profile for a fetus based on one or more of the above information, assessing quality of output data received from a particular transducer at a particular time or over time, determining which transducer is generating suitable or unsuitable output data at a particular time or over time, and the like”).
Salzman does not teach said distance between the sensors being between 30 and 60 mm.
However, Bigeleisen teaches a Doppler ultrasonic catheter system (see figs. 2 and 3) with transducer elements arranged in a stacked array where according to paragraph 32, a distance between the elements is set to 3cm or 6cm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the length of Salzman’s ultrasound gel 218, the distance between Bigeleisen’s elements to improve the sensitivity of the device. See paragraph 32 of Bigeleisen.


Regarding claim 12, Salzman in view of Bigeleisen teaches all the limitations of claim 11.
Salzman does not teach wherein the length of the link is between 37 and 45 mm
However, Bigeleisen teaches Bigeleisen teaches a Doppler ultrasonic catheter system (see figs. 2 and 3) with transducer elements arranged in a stacked array where according to paragraph 32, a distance between the elements is set to 3cm or 6cm.
So while Bigeleisen does not explicitly mention that a distance between the elements is between 37 and 45 mm, Bigeleisen’s variation in the distance between the elements as indicated in figs. 2-3 and paragraph 32 provides ranges in distances on a millimeter scale such that a specific distance between 37-45 mm would have been an obvious range for setting the distance between the elements. See MPEP 2144.05(I).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the length of Salzman’s ultrasound gel 218, the distance between Bigeleisen’s elements to improve the sensitivity of the device. See paragraph 32 of Bigeleisen.

Regarding claims 13, Salzman in view of Bigeleisen teaches all the limitations of claim 11.
Salzman further teaches wherein the number of the ultrasound sensors is between 4 and 64 (see fig. 2A for the transducers 204, 206, 208, 210).

Regarding claim 14, Salzman in view of Bigeleisen teaches all the limitations of claim 11.
Salzman further teaches wherein the number of the ultrasound sensors is between 24 and 32 (Paragraph 56 states the number of transducers ranges from 2 to 100, indicating that the use of an array of multiple transducers, such as depicted in figs. 3B, “allows broad coverage over the user's body for monitoring and/or imaging. The broad coverage provided by exemplary devices avoids the need for re-positioning the transducers or the device over time, and allows easy and efficient imaging and monitoring”).

Regarding claim 15, Salzman in view of Bigeleisen teaches all the limitations of claim 11.
Salzman further teaches wherein the piece of control information is a signal (see paragraph 60 for the signals encoded in electrical instructions) and one characteristic of the signal is predetermined by at least one element selected from the group consisting of a frequency (see paragraph 67 for the instructions indicating frequency settings).

Regarding claim 16, Salzman in view of Bigeleisen teaches all the limitations of claim 15.
Salzman further teaches wherein the piece of control information differs for the respective ultrasound sensors during fetal examination (see paragraph 86 for the selective independent controlling of the transducers. Paragraph 86 further includes that the selective activation and deactivation is performed during scanning).

Regarding claim 17, Salzman in view of Bigeleisen teaches all the limitations of claim 11.
Salzman further teaches wherein the processor (computing device 1100 of paragraph 115 and fig. 11) is connected by a communication element (see paragraph 115 for the network interface 112) to the electronic system, the communication element being wired or wireless (paragraph 115 includes that the wireless interface is Universal Serial Bus or wireless network adapter).

Regarding claim 19, Salzman in view of Bigeleisen teaches all the limitations of claim 11.
Salzman further teaches a communicating terminal (see visual display device 230 of fig. 11) configured to read or process data of the electronic system (see paragraph 72).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salzman in view of Bigeleisen, as applied to claim 11, and further in view of Myklebust, et al., US 20160120500, hereafter referred to as “Myklebust” (cited in the IDS dated 03/27/2019).

Regarding claim 20, Salzman in view of Bigeleisen teaches all the limitations of claim 11.
Salzman in view of Bigeleisen does not teach the electronic system for fetal monitoring includes one element selected from the group consisting of a tocodynamometer, a sensor of pulsed oxygen saturation (SpO2), an electrocardiogram, a thermometer, at least one microphone, an accelerometer, and an electromyogram.
However, Myklebust teaches an ultrasound fetal heart rate monitoring assembly (see figs. 1 and 2 and paragraphs 43-45) which includes an electrocardiography (ECG) unit 72 of fig. 3, coupled to the transducer unit 7. (See paragraph 46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Salzman’s system as modified by Bigeleisen, with Myklebust’s ECG unit to improve the placement and orientation of the transducer. See paragraph 46 of Myklebust. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793  

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793